Title: To George Washington from St. George Tucker, 24 April 1797
From: Tucker, St. George
To: Washington, George



Sir,
Winchester April 24. 1797

The solicitude which you have expressed in several of your communications to Congress for the establishment of a National University, & the apparent unwillingness of that body to act upon the subject, gave rise to the enclosed short essay, which I beg leave to submit to your perusal.
Permit me to wish you many years of health and happiness, and to assure you of the most perfect esteem. I am, Sir, yr most obet humble sert

S. G. Tucker

